internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-148028-01 date date legend taxpayer authority project state place county d j dear this letter responds to a letter dated date submitted on behalf of taxpayer requesting a private_letter_ruling regarding the application of sec_42 of the internal_revenue_code to a proposed transfer of bare_legal_title to certain real_property owned by taxpayer to authority taxpayer represents the following facts taxpayer is a state limited_partnership the general_partner of taxpayer is authority a public body corporate and politic of state taxpayer was formed to develop own rehabilitate and operate a multifamily rental housing development to be known as the project consisting of j residential rental housing units located in place under applicable state law the project is subject_to real_estate_taxes levied by county under state law if authority were to own the project the project would not be subject_to real_estate_taxes in county taxpayer has received a written ruling from state’s department of revenue dor that property owned by authority but leased to plr-148028-01 taxpayer in which authority is the sole general_partner should not be subject_to property_tax therefore taxpayer intends to transfer record title in the project to authority through a quitclaim_deed and lease the project back from authority the parties do not intend to transfer any of the benefits or burdens of ownership of the project which will remain with taxpayer taxpayer acquired the land underlying the project on d rehabilitated the project and has been paying real_estate_taxes to county taking into account the rental income restrictions under sec_42 the payment of real_estate_taxes to county economically impacts the project taxpayer has been advised by dor that the project currently does not qualify for real_estate tax exemption under state law but that it would qualify if it were owned by authority and leased back to taxpayer taxpayer has informed dor of the intended sale-leaseback transaction subject_to review of the transaction documentation dor has agreed that the project would be exempt from real_estate_taxes after the sale-leaseback taxpayer intends to transfer to authority record title to the real_estate and improvements with respect to the project subject_to existing easements and encumbrances pursuant to a statutory form quitclaim_deed immediately after this transaction taxpayer would lease the property back pursuant to a lease agreement taxpayer represents that taxpayer would retain all of the benefits_and_burdens_of_ownership therefore there will be no sale_or_exchange of the project for federal or state_income_tax purposes based on the foregoing which assumes that under these facts the transfer of bare_legal_title to the project from taxpayer to authority is not a sale_or_exchange for federal and state_income_tax purposes and does not result in a shift in the benefits_and_burdens_of_ownership for federal and state_income_tax purposes taxpayer requests a ruling that the sec_42 recapture provisions do not apply to the proposed transfer of bare_legal_title to the project by taxpayer to authority sec_42 provides a tax_credit for investment in low-income_housing buildings placed_in_service after date for any taxable_year in a 10-year credit_period the amount of credit is equal to the applicable_percentage of the qualified_basis of each qualified_low-income_building in the case of any qualified_low-income_building placed_in_service by the taxpayer after sec_42 provides in part that the term applicable_percentage means the appropriate percentage prescribed by the secretary for the month applicable under sec_42 or ii sec_42 provides that the percentages prescribed by the secretary for any month shall be percentages that will yield over a year period amounts of credit that have a present_value equal to i percent of the qualified_basis of new buildings that are not federally_subsidized for the taxable_year 70-percent present_value credit and ii percent of the qualified_basis of existing plr-148028-01 buildings and of new buildings that are federally_subsidized for the taxable_year percent present_value credit sec_42 provides that the qualified_basis of any qualified_low-income_building for any taxable_year is an amount equal to the applicable_fraction defined in sec_42 of the eligible_basis of such building in general under sec_42 the eligible_basis of a new_building is its adjusted_basis as of the close of the first taxable_year of the credit_period sec_42 provides rules concerning the recapture of low-income_housing tax_credits sec_42 provides that if as of the close of any taxable_year in the compliance_period the qualified_basis of any building with respect to the taxpayer is less than the amount of qualified_basis as of the close of the preceding_taxable_year then the taxpayer’s tax for the taxable_year shall be increased by the credit recapture_amount the credit recapture_amount for a recapture_event occurring during any year in the credit_period as defined in sec_42 is one-third of all credits claimed assuming no prior recapture plus interest at the overpayment rate under sec_6621 beginning with the date the recaptured amount was claimed the legislative_history to sec_42 provides generally that any change in ownership during the compliance_period is a recapture_event and that all dispositions of ownership interests in buildings are treated as transfers for purposes of recapture see h_r conf_rep no 99th cong 2d sess ii-96 and ii-102 vol c b however under sec_42 in the case of a disposition of a low-income building or an interest therein a taxpayer can avoid recapture liability for the disposition if the taxpayer posts a satisfactory bond using form_8693 low-income_housing_credit disposition bond and it is reasonably expected that the building will continue to be operated as a qualified_low-income_building for the remaining compliance_period of the building taxpayer represents in the above facts that the transfer of bare_legal_title from taxpayer to authority is not a sale_or_exchange for federal and state_income_tax purposes and will not result in a shift of the benefits_and_burdens_of_ownership for federal and state_income_tax purposes from taxpayer to authority this representation is a material fact in this case therefore the issue being considered in this case is not whether a sale_or_exchange or a transfer of the burdens and benefits of ownership is for federal_income_tax purposes a recapture_event under sec_42 but whether the transfer of bare_legal_title under the above facts is a disposition or change in ownership contemplated by the sec_42 legislative_history that results in a recapture_event the transfer of bare_legal_title under the above circumstances would not be made for the evasion or avoidance of federal_income_tax further the federal tax treatment of the proposed transaction has been disclosed to dor taxpayer represents that all indicia of ownership of the project other than bare_legal_title would remain unchanged consequently the transfer of bare_legal_title in this case is not a plr-148028-01 disposition or change in ownership contemplated by the sec_42 legislative_history to result in a recapture_event accordingly based solely on the representations and the relevant law set forth above we rule as follows the transfer of bare_legal_title to the project by taxpayer to authority will not under these facts result in recapture under sec_42 no opinion is expressed or implied regarding the application of any other provisions of the code or income_tax regulations specifically no opinion is expressed or implied regarding whether the transfer of bare_legal_title to the project from taxpayer to authority is a sale_or_exchange for federal or state_income_tax purposes or causes a shift in the benefits_and_burdens_of_ownership for federal or state_income_tax purposes nor is any opinion expressed or implied regarding whether the project otherwise qualifies for the low-income_housing_credit under sec_42 according to the power_of_attorney on file with the ruling_request a copy of this letter was sent to taxpayer this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours harold e burghart assistant to the chief branch office of associate chief_counsel passthroughs and special industries enclosures copy of letter copy for sec_6110 purposes
